                                              Case 5:20-cv-05676-EJD Document 45 Filed 12/16/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         APPLIED MATERIALS, INC.,
                                   8                                                      Case No. 5:20-cv-05676-EJD
                                                          Plaintiff,
                                   9                                                      ORDER DENYING ADMINISTRATIVE
                                                   v.                                     MOTION FOR LEAVE TO FILE SUR-
                                  10                                                      REPLY
                                         DEMARAY LLC,
                                  11                                                      Re: Dkt. No. 30
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Demaray LLC’s (“Demaray”) Administrative Motion for

                                  14   Leave to File Sur-Reply. See Dkt. No. 30. Demaray seeks leave to file a response to Plaintiff

                                  15   Applied Materials, Inc.’s (“Applied”) Reply in Support of the Motion for Preliminary Injunction,

                                  16   (“Reply”), arguing that Applied presented new evidence in its Reply brief. Applied opposes the

                                  17   motion. See Applied Materials, Inc.’s Opposition to Demaray LLC’s Administrative Motion to

                                  18   File Sur-Reply to Applied’s Motion for Preliminary Injunction (“Opp.”), Dkt. No. 31. For the

                                  19   reasons discussed below, the motion is DENIED.

                                  20     I.     BACKGROUND
                                  21            The instant dispute concerns Demaray’s claim that Applied has raised new arguments

                                  22   related to additional evidence attached to its Reply brief that was not included in the moving

                                  23   papers. Demaray identifies the following four categories of new arguments:

                                  24               •    “‘Applied now contends that declaratory judgment subject matter jurisdiction is

                                  25                    present based upon an email in which Demaray approached Applied to license

                                  26                    certain Demaray patents. Reply at 2-3.’

                                  27               •    ‘Applied now provides new facts regarding the relationship between Applied and

                                  28   Case No.: 5:20-cv-05676-EJD
                                       ORDER DENYING ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
                                                                        1
                                              Case 5:20-cv-05676-EJD Document 45 Filed 12/16/20 Page 2 of 3




                                   1                   its customers. Reply at 4-5.’

                                   2               •   ‘Applied now contends that [Mukundan] Narasimhan’s employment agreement

                                   3                   applies to patent assignments, despite never informing the Court that these

                                   4                   provisions had been declared unlawful or presenting the Court with said agreement.

                                   5                   Reply at 12-13.’

                                   6               •   ‘Applied now provides new facts regarding the activities of the Samsung and Intel

                                   7                   defendants in the earlier-filed Texas cases. Reply at 14-15.’”

                                   8    II.     DISCUSSION
                                   9            Applied argues that it “properly raised these arguments in its Reply directly in response to

                                  10   the arguments raised in Demaray’s Opposition.” Opp. at 3. “Where new evidence is presented in

                                  11   a reply . . . the district court should not consider the new evidence without giving the non-movant

                                  12   an opportunity to respond.” Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996) (alteration and
Northern District of California
 United States District Court




                                  13   citation omitted). However, evidence submitted with a reply brief is not new evidence when it is

                                  14   submitted to rebut arguments raised in the opposition brief. See Synopsys, Inc. v. Mentor

                                  15   Graphics Corp., 2013 WL 6577143, at *1 (N.D. Cal. Dec. 13, 2013) (“Synopsys’s Administrative

                                  16   Motion for Leave to File Sur–Reply is hereby DENIED. . . Mentor does not “[raise new arguments

                                  17   and evidence] . . . in its reply brief” . . . but, rather, responds to arguments made in Synopsys’s

                                  18   opposition”).

                                  19            Having considered the parties’ briefing on Applied’s Motion for Preliminary Injunction,

                                  20   the Court finds that the arguments raised in Applied’s Reply brief do not present new information,

                                  21   but respond to arguments raised in Demaray’s Opposition. Specifically, Applied does not present

                                  22   new factual contentions about Demaray’s offer to license the asserted patents and the relationship

                                  23   between Applied and its customers, but instead responds to Demaray’s argument regarding

                                  24   whether the Court has subject matter jurisdiction over this case. Moreover, in its Opposition,

                                  25   Demaray argued assignment provisions in licensing/employment agreements referenced in

                                  26   Applied’s Motion for Preliminary Injunction are unlawful and that Applied is estopped from

                                  27   litigating claims addressing these claims given prior court rulings. Opposition to Applied

                                  28   Case No.: 5:20-cv-05676-EJD
                                       ORDER DENYING ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
                                                                        2
                                              Case 5:20-cv-05676-EJD Document 45 Filed 12/16/20 Page 3 of 3




                                   1   Materials’ Motion for Preliminary Injunction at 11-14. In its Reply brief, Applied responds to the

                                   2   arguments raised in Demaray’s Opposition and introduces the full employment agreement at issue

                                   3   as evidence. Thus, contrary to Demaray’s assertions, Applied’s Reply does not raise the

                                   4   employment agreement as new evidence for the first time in the Reply. Similarly, the Court finds

                                   5   that Demaray’s discussion of the location of relevant customer activities responded to evidence in

                                   6   Demaray’s Opposition used to argue that it is more convenient to litigate this matter in the

                                   7   Western District of Texas. Accordingly, no sur-reply is warranted on these issues.

                                   8   III.     CONCLUSION
                                   9            For the reasons stated above, Demaray’s Administrative Motion for Leave to File Sur-

                                  10   Reply is DENIED

                                  11            IT IS SO ORDERED.

                                  12   Dated: December 16, 2020
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:20-cv-05676-EJD
                                       ORDER DENYING ADMINISTRATIVE MOTION FOR LEAVE TO FILE SUR-REPLY
                                                                        3
